                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION


KONRAD GARCIA,

               Plaintiff,                                             Case No. 2:15-cv-00419-JR
       V.
                                                                         OPINION AND ORDER
RAMONA PERRAULT, et al.,

               Defendants.



MOSMAN,J.,

       On September 26, 2018, Magistrate Judge Paul Papak issued his Findings and

Recommendation (F&R) [96], recommending that I GRANT Defendants' Motion to Dismiss

[53] without prejudice as to the third and fifth claims in Plaintiffs Second Amended Complaint

[69], and otherwise GRANTED with prejudice. 1 Plaintiff objected to the F&R, with specific

objection to Judge Papak's findings on claims three through six. Defendants responded, stating

that Judge Papak's findings were correct.




1
 Judge Papak stated that claims three and five should be dismissed without prejudice in the
discussion section of his F&R but stated that claims three and six should be dismissed without
prejudice in his con<;-:lusion. Claim six asserts that defendants engaged in a conspiracy. Because
and Judge Papak recommended dismissing all claims related to alleged conspiracies with
prejudice, I understand Judge Papak's recommendation to be that I dismiss claims three and five
without prejudice.


1   OPINION AND ORDER
                                          DISCUSSION

        The magistrate judge makes only recommendations to the comi, to which any party may

file written objections. The comi is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The comi is generally required to

make a de novo determination regarding those portions of the repmi or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

        I have reviewed those portions of the F&R to which Plaintiff objected. Upon review, I

agree with Judge Papak's recommendation and I ADOPT the F&R [96] in full. Defendants'

Motion to Dismiss [53] is GRANTED. Plaintiffs Second Amended Complaint [69] is

DISMISSED without prejudice as to the third and fifth claims, and otherwise DISMISSED with

prejudice. Plaintiffs Motions for Judgment as a Matter of Law [79, 84, 90] are DENIED as

moot.



        IT IS SO ORDERED.

        DATED this   "Z--6- day of December, 2018.



2 - OPINION AND ORDER
